Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Renee O. Atkinson-Bush appeals the district court’s order dismissing this action and denying her motion to file an amended complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Atkinson-Bush v. Baltimore Washington Med. Ctr. Inc., No. 8:10-cv-02350-BEL, 2011 WL 2216669 (D.Md. filed May 25, 2011, entered May 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would'not aid the decisional process.

AFFIRMED.